Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda (US PGPub 2016/0341533)(hereinafter “Noda”).

With respect to claims 1, 8, and 15 Noda teaches, a method, system and non-transient computer program product of dynamically adapting the operation of a coordinate measuring machine while measuring a work piece, the method including:

controlling the coordinate measuring machine to acquire a plurality of initial acquired measurements of the work piece according to an initial set of target points, the initial set of target points being a subset of the plurality of pre-defined target points, the initial set of pre-defined target points defining a remainder of target points ([0083], [0086], [0091]); 
storing the plurality of initial acquired measurements in a memory ([0071], [0079]); 
after controlling the coordinate measuring machine to acquire the plurality of initial acquired measurements, but prior to completing execution of the established measurement trajectory, establishing a trajectory divergence based on at least two of the plurality of initial acquired measurements (Fig 4; [0085], [0092], [0094]); 
based on the trajectory divergence, producing a re-oriented set of target points from the remainder of target points, the re-oriented set of target points configured to reduce the trajectory divergence ([0126]); 
controlling the coordinate measuring machine to continue measuring the work piece according to the re-oriented set of target points, thereby acquiring a remainder of measurements; and storing the remainder of measurements in the memory ([0129]).

With respect to claims 2, 9 and 16, Noda teaches the established measurement trajectory includes a plurality of target points, the plurality of target points having a fixed 

With respect to claims 3, 10 and 17, Noda teaches the established measurement trajectory further includes a plurality of moves corresponding to the plurality of target points, each move defining a path, followed by the measuring probe, between consecutive target points (Fig 4; [0085], [0086]).

With respect to claims 4, 11 and 18, Noda teaches the established measurement trajectory further comprises a plurality of moves corresponding to the plurality of target points, each move defining a path, followed by the measuring probe, between consecutive target points, the plurality of moves having a fixed spatial relationship relative to one another ([0085], [0086], [0088]); and generating a revised trajectory includes retaining the fixed spatial relationship of the moves relative to one another ([0110]-[0113]).

With respect to claims 5, 12 and 19, Noda teaches generating a revised trajectory includes shifting a subset of target points of the established measurement trajectory by linearly offsetting the subset of target points in space to match a linear offset of the work piece (Fig 9,10; [0114]-[0118]).

claims 6, 13 and 20, Noda teaches generating a revised trajectory includes shifting a subset of target points of the established measurement trajectory by rotationally offsetting the subset of target points in space to match a rotational offset of the work piece ([0116]).

With respect to claims 7 and 14, Noda teaches generating a revised trajectory includes both: linearly offsetting each point of a subset of target points, and rotationally offsetting each point of the subset of target points, to match both a linear offset and a rotational offset of the work piece (Fig 9,10; [0114]-[0118]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L SUGLO whose telephone number is (571)272-8584.  The examiner can normally be reached on Monday through Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JANET L SUGLO/           Primary Examiner, Art Unit 2864